DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.

Status of Claims
	Claims 1 and 15 have been amended in the response filed on May 14, 2021.
	Claims 1-22 are pending.
	Claims 1-22 are rejected.

	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-14, is directed to a process. Additionally, the system, as claimed in claims 15-22, is directed to an apparatus. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of product pricing recommendations. Specifically, representative claim 1 recites the abstract idea of: 
receiving store data corresponding to at least one storefront, wherein the store data includes at least one of: a corresponding number of visitors to the at least one storefront by jurisdiction and a corresponding amount of product sold by the at least one storefront by jurisdiction; 
determining a recommendation for the at least one storefront to enable or to disable automatic multi-currency pricing using the store data, wherein automatic multi-currency pricing determines a price for at least one product of the at least one storefront in a second currency for a second jurisdiction based on a price of the product in a base currency for a first jurisdiction; and 
communicating the recommendation for the at least one storefront to enable or to disable automatic multi-currency pricing to a merchant user associated with the at least one storefront;
receiving, responsive to the recommendation, an indication to enable or to disable automatic multi-currency pricing for the at least one storefront as recommended by the recommendation; and
responsive to the indication, enabling or disabling automatic multi-currency pricing for the at least one storefront as recommended by the recommendation,
wherein enabling multi-currency pricing configures to provide for display in the at least one storefront a price for at least one product in the base currency and the second currency, and
wherein disabling multi-currency pricing configures to provide for display in the at least one storefront a price for at least one product in the base currency without a price in the second currency.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of product pricing recommendations, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computer and an e-commerce platform.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of product pricing recommendations occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).

Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2- 14 do not aid in the eligibility of independent claim 1. For example, claims 11-12 merely further define the abstract limitations of claim 1. Additionally, claims 2-10 and 13-14 merely provide further embellishments of the limitations recited in independent claim.
Thus, dependent claims 2-14 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking an apparatus, claims 15-22 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-14. It is noted that claim 15 includes additional elements of a system and an e-commerce platform comprising at least one processor and at least one memory. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Porth et. al. (US 20170161833 A1, herein referred to as Porth) in view of Gange (US 20150379595 A1, herein referred to as Gange).

With respect to claim 1, Porth discloses:
A computer-implemented method comprising {Porth, see at least: fig 1, 3A, 4A, 5A}:
receiving, by an e-commerce platform, store data corresponding to at least one storefront {Porth, see at least: [0010] a computerized network system which features a centralized server or servers that collect data from a company's business locations (both physical and online)},
wherein the store data includes at least one of: a corresponding amount of product sold by the at least one storefront by jurisdiction {Porth, see at least: [0017] receives transaction data (e.g. data on sales) from one or more business location processing devices (e.g. physical revenue recording device), the transaction data including quantitative measurements of the financial value of transactions processed by each business location processing device; see also [0058]};
determining, by the e-commerce platform, a recommendation for the at least one storefront to enable or to disable automatic multi-currency pricing using the store data {Porth, see at least: [0016] present system may analyze pricing data in real time to ensure all prices are appropriate relative to ever changing currency values. If the price of an item is too low in a given country, the present system may alert corporate management of the issues so they can adjust the price. The system may also adjust the prices automatically; [0021] The system may generate an alert message based on the modified transaction data; [0022] a system that provides real-time financial valuation information for entities that process financial transactions across multiple currencies},
 wherein automatic multi-currency pricing determines a price for at least one product of the at least one storefront in a second currency for a second jurisdiction based on a price of the product in a base currency for a first jurisdiction {Porth, see at least: [0027] the central processing device further receiving a real-time price for the product or service from one or more business location processing devices, the real-time price being a second numerical value of a second currency corresponding to an offer to sell the product or service ... in response to the receipt of the price modifying data, calculating a value of a current price for the product or service in the first currency in light of the real-time price of the product or service in the second currency; see also [0038], [0070]}; and
communicating, by the e-commence platform, the recommendation for the at least one storefront to enable or to disable automatic multi-currency pricing to a merchant user associated with the at least one storefront {Porth, see at least: [0016] present system may analyze pricing data in real time to ensure all prices are appropriate relative to ever changing currency values. If the price of an item is too low in a given country, the present system may alert corporate management of the issues so they can adjust the price. The system may also adjust the prices automatically; [0021] The system may generate an alert message based on the modified transaction data … the alert message may be an SMS message, an email, and automated telephonic message, and/or may be machine readable and communicated via an electronic data interface; [0022] a system that provides real-time financial valuation information for entities that process financial transactions across multiple currencies};
receiving, by the e-commerce platform responsive to the recommendation, the enable or disable automatic multi-currency pricing for the at least one storefront as recommended by the recommendation {Porth, see at least: [0016] system may analyze pricing data in real time to ensure all prices are appropriate relative to ever changing currency values. If the price of an item is too low in a given country, the present system may alert corporate management of the issues so they can adjust the price. The system may also adjust the prices automatically; [0021] The system may generate an alert message based on the modified transaction data; [0118] If the actual value received for a good or service is below the goal price 500, the system can generate an alert 200 (FIG. 2B) and/or adjust the price of the goods or services to avoid additional monetary losses. The system 10 can also be set up to verify that each price is at or above the goal price 500 before authorizing a transaction to proceed, thus preventing a business location from completing a transaction that result in a loss}; and
enabling or disabling automatic multi-currency pricing for the at least one storefront as recommended by the recommendation {Porth, see at least: [0016] system may analyze pricing data in real time to ensure all prices are appropriate relative to ever changing currency values. If the price of an , 
wherein enabling multi-currency pricing configures the e-commerce platform to provide for display in the at least one storefront a price for at least one product in the base currency and the second currency, and wherein disabling multi-currency pricing configures the e-commerce platform to provide for display in the at least one storefront a price for at least one product in the base currency without a price in the second currency {Porth, see at least: [0016] The system may also adjust prices automatically if structured to do so and can even be integrated with modern digital menu board and price displays to automatically update the prices displayed to consumers as soon as an issue with pricing is identified; [0062] Once the data points 310, both analyzed and raw, reaches network appliance three 23, the central server 20 utilizes the data to display, for the end user 50, historical, real time, and predictive data related to business operations of a given company. This information may be displayed via the graphical user interface (GUI) 100 (shown further in FIGS. 3A-5B) and may include predictive: business forecasts; comparisons; analytics; currency valuations; as well as advice for optimizing operations; [0069] The system 10 may utilizes any number of other databases 150 to store and supply information for display by the GUI 100; [0070] Information related to sales tax and fees, as well as relative value of various currencies accepted by various buying locations, are accounted for by the system 10 in real time when determining the information to be displayed to a user 50; [0086] Another database 150 may feature tables geared towards global third party valuation. Examples of information contained in such .
	Porth does not disclose:
a corresponding number of visitors;
receiving an indication to enable pricing; and
responsive to the indication, enabling pricing.
However, Gange teaches:
a corresponding number of visitors {Gange, see at least: [0041] attributes may include … store traffic; [0048] a promo-to-store traffic module allows a retailer to define certain pricing actions based upon consumer traffic within a store}.
receiving an indication to enable pricing {Gange, see at least: fig 6, #614; [0083] user interface 602 may include an adjust button 614 which allows the user to adjust the parameters of the price campaign for the specified products and markets}; and
responsive to the indication, enabling pricing {Gange, see at least: fig 6, #614; fig 7; [0083] higher level retail executive may be able to redefine the strategies, goals, and constraints for any set of products and markets, and would thus be able to activate the adjust button 614; [0094] adjustment user interface 702 allows a user to modify the price campaign for specified products 706 in specified markets 708. Specifically, a user may define a set of strategies, goals, and constraints through a campaign parameter element 704}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Porth to include the store traffic and pricing adjustment elements of Gange. One would have been 

With respect to claim 2, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein determining the recommendation considers the at least one storefront of the second jurisdiction {Porth, see at least: [0027] the central processing device further receiving a real-time price for the product or service from one or more business location processing devices, the real-time price being a second numerical value of a second currency corresponding to an offer to sell the product or service; [0021] The system may generate an alert message based on the modified transaction data}. 
Porth does not disclose:
a number of visitors.
However, Gange teaches:
a number of visitors {Gange, see at least: [0048] a promo-to-store traffic module allows a retailer to define certain pricing actions based upon consumer traffic within a store}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Porth to include the additional elements of Gange. One would have been motivated to do so in order to normalize sales based on store traffic. In the instant case, Porth evidently discloses a product pricing system for a global company. Gange is merely relied upon to illustrate the additional functionality of tracking store traffic at each location. Moreover, since the elements disclosed by Porth, as well as 

With respect to claim 3, Porth and Gange teach the method of claim 2. Porth further discloses:
wherein a recommendation to enable automatic multi-currency pricing occurs if a number of visitors to the at least one storefront from the second jurisdiction is above a predetermined amount or a rate of change of the number of visitors to the at least one storefront from the second jurisdiction is above a predetermined value {Porth, see at least: [0093] Alert - whether or not a predefined threshold which would enable communication within the operational design of the network appliances or externally via any other functional option has been crossed}.

With respect to claim 4, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein a recommendation to enable automatic multi-currency pricing occurs if the amount of product sold in the second jurisdiction is above a predetermined value {Porth, see at least: [0065] the system 10 generates an alert 200 communicated from the central server 20 to a specified end user 50 computing device communicating the product and the degree of increase in demand … the alert threshold 210 is based on the measure of the number of monitored businesses affected and the degree to which they are affected}.

With respect to claim 5, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein the store data includes data from multiple storefronts and determining the recommendation considers the data from multiple storefronts {Porth, see at least: [0010] a computerized network system which features a centralized server or servers that collect data from a 

With respect to claim 6, Porth and Gange teach the method of claim 5. Porth further discloses:
wherein determining the recommendation comprises aggregating the data from multiple storefronts according to a selected industry or a classification of product {Porth, see at least: [0022] the transaction value modifying data may include ... data derived from aggregated, anonymized operational data from a plurality of businesses}.

With respect to claim 7, Porth and Gange teach the method of claim 5. Porth further discloses:
wherein determining the recommendation considers multiple storefronts from the second jurisdiction {Porth, see at least: [0027] the central processing device further receiving a real-time price for the product or service from one or more business location processing devices, the real-time price being a second numerical value of a second currency corresponding to an offer to sell the product or service; [0021] The system may generate an alert message based on the modified transaction data}. 
Porth does not disclose:
a number of visitors.
However, Gange teaches:
a number of visitors {Gange, see at least: [0048] a promo-to-store traffic module allows a retailer to define certain pricing actions based upon consumer traffic within a store}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Porth to include the additional elements of Gange. One would have been motivated to do so in order to 

With respect to claim 8, Porth and Gange teach the method of claim 7. Porth further discloses:
wherein a recommendation to enable automatic multi-currency pricing occurs if a number of visitors to the at least one storefront from the second jurisdiction is above a predetermined amount or a rate of change of the number of visitors to the at least one storefront from the second jurisdiction is above a predetermined value {Porth, see at least: [0038] in response to the calculated value of the current price for the product or service in the first currency exceeding a threshold variance from the goal price, automatically sending an alert to the first user device to modify the real-time price for the product or service in the second currency. [0093] Alert - whether or not a predefined threshold which would enable communication within the operational design of the network appliances or externally via any other functional option has been crossed}.

With respect to claim 9, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein the store data includes data from multiple storefronts and determining the recommendation considers the data from multiple storefronts {Porth, see at least: [0010] a computerized network system which features a centralized server or servers that collect data from a company's business locations (both physical and online); [0017] the transaction data including quantitative measurements of the financial value of transactions processed by each business location 
wherein determining the recommendation comprises aggregating the data from multiple storefronts according to a selected industry or a classification of product {Porth, see at least: [0022] the transaction value modifying data may include ... data derived from aggregated, anonymized operational data from a plurality of businesses}; and
wherein a recommendation to enable automatic multi-currency pricing occurs if the amount of product sold in the second jurisdiction is above a predetermined value {Porth, see at least: [0065] the system 10 generates an alert 200 communicated from the central server 20 to a specified end user 50 computing device communicating the product and the degree of increase in demand … the alert threshold 210 is based on the measure of the number of monitored businesses affected and the degree to which they are affected}.

With respect to claim 10, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein a corresponding price for a product in the base currency or the second currency is set using an exchange rate between the base currency and the second currency {Porth, see at least: [0025] the price modifying data including at least currency exchange rate data between the first currency and the second currency; in response to the receipt of the price modifying data, calculating a value of a current price for the product or service}.

With respect to claim 11, Porth and Gange teach the method of claim 1. Porth does not disclose:
creating, by the e- commerce platform, a product variant page for the second jurisdiction.
However, Gange teaches:
creating, by the e- commerce platform, a product variant page for the second jurisdiction {Gange, see at least: fig 6; [0085] user interface 622 may be used to provide a user with a table overview of a price campaign as defined for one or more products in one or more markets}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Porth to include the additional elements of Gange. One would have been motivated to do so in order to visualize product variations and pricing in one place. In the instant case, Porth evidently discloses a product pricing system for a global company. Gange is merely relied upon to illustrate the additional functionality of a table overview for organizing product pricing. Moreover, since the elements disclosed by Porth, as well as Gange, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Porth, in view of Gange.

With respect to claim 12, Porth and Gange teach the method of claim 11. Porth further discloses providing data including at least one item selected from the group consisting of:
a price {Porth, see at least: [0072] The tables of these databases 150 are customized for each end user 50 to capture data [0073] The database 150 may feature tables geared toward global business information. [0074] Total Sale versus Value Price - a figure which reflects the exchanged receipt of value for a product or service; [0081] Total Price - The absolute receivable amount in value or currency that represents gross revenue}, 
a corresponding exchange rate application when the price was set {Porth, see at least: [0017] the transaction value modifying data including at least one of currency exchange rate data}, 
whether a price is set manually or automatically {Porth, see at least: [0072] The tables of these databases 150 are customized for each end user 50 to capture data based upon information provided at , and 
whether a recommendation to enable multi-currency pricing was followed {Porth, see at least: [0064] The alert thresholds 210 are defined by various sets of rules 215 that determine when changes in relevant business data require end users 50 to be notified}.
	Porth does not disclose:
providing associated data for the product variant page including at least one item selected from the group consisting of:
a corresponding date and time the price was set.
However, Gange teaches:
providing associated data for the product variant page including at least one item selected from the group consisting of {Gange, see at least: fig 6; [0085] user interface 622 may be used to provide a user with a table overview of a price campaign as defined for one or more products in one or more markets … the user interface 622 includes a table 624 which displays the recommended prices for the specified products in the specified markets. As an option, the performance reporting element may display the past and/or projected performance of the products/markets}:
a corresponding date and time the price was set {Gange, see at least: [0097] a refresh button 714 may become available, in accordance with one embodiment. This button will cause the reactive retail pricing system to recalculate recommended pricing for the specified products and markets, based on the new strategies, goals, and constraints. Once the calculations are complete, the pricing and performance elements (710 and 712, respectively) are updated. Once a user is satisfied with the parameters for the price campaign, they may use button 716 to send the prices to the stores within the specified markets. In some embodiments, button 716 may cause the electronic shelf labels 112 in the .
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Porth to include the additional elements of Gange. One would have been motivated to do so in order to track pricing changes over a period of time. In the instant case, Porth evidently discloses a product pricing system for a global company. Gange is merely relied upon to illustrate the additional functionality of collecting data and displaying a price campaign. Moreover, since the elements disclosed by Porth, as well as Gange, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Porth, in view of Gange.

With respect to claim 13, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein determining the recommendation is repeated at predetermined intervals {Porth, see at least: [0070] information displayed to end users 50 can be refreshed in real time or with a slight offset in the interval of time}.

With respect to claim 14, Porth and Gange teach the method of claim 1. Porth further discloses:
wherein the store data corresponds to at least one storefront over a set period of time {Porth, see at least: [0067] the rule 215 in this example examines inventory data for each storefront and compares it to previous hours, days, weeks, months, etc. of inventory levels at the corresponding location}.

Regarding claims 15-22, claims 15-22 are directed to a machine. Claims 15-22 recite limitations that are parallel in nature to those addressed above for claims 1-14 which are directed towards a 
It is noted that claim 15 includes additional limitations of:
A system comprising:
an e-commerce platform comprising at least one processor and at least one memory.
Porth discloses: 
A system comprising {Porth, see at least: fig 1}:
an e-commerce platform comprising at least one processor and at least one memory {Porth, see at least: fig 1; [0058] this central server 20 includes at least one processor 17, memory 18}.

Response to Arguments
		With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments are considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. Therefore the rejections for claims 1-22 under 35 U.S.C 101 are maintained.
	
	With respect to page 8 of the Remarks, Applicant argues “The combination of additional elements in the claim … integrates the exception into a practical application.” Examiner respectfully disagrees. The 2019 PEG explains several ways to determine if additional elements individually or in combination provide an inventive concept that integrate the abstract idea into a practical application, including determining whether:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; and 
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In the instant case, the computer and e-commerce platform are the only additional element claimed in claim 1, which generally links the application of the abstract idea to a generic computer environment. There are no additional elements in the dependent claims of claim 1, therefore they do not aid in the eligibility of the invention. Furthermore, claim 15 only include additional elements of a system and an e-commerce platform comprising at least one processor and at least one memory, which also generally links the application of the abstract idea to a generic computer environment, and there 

With respect to the rejection under 35 U.S.C. 103, Applicant’s arguments are considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. Therefore the rejections for claims 1-22 under 35 U.S.C 103 are maintained.

With respect to page 9 of the Remarks, Applicant argues: “Porth and Gange, whether taken alone or in combination, fail to teach or suggest at least the above features of claim 1.” Specifically, Applicant states “Porth fails to teach or suggest any aspect of determining a recommendation for a storefront to enable or to disable automatic multi-currency pricing as claimed;” however, Examiner respectfully disagrees. 
In the instant case, determining a recommendation for a storefront to enable pricing is disclosed in paragraph [0016] of Porth, which describes how the system analyzes pricing data against changing currency values, notifying management when the price is too low, and allowing management to adjust the pricing as necessary. The fact that the pricing can be done automatically is also disclosed in paragraph [0016]. Furthermore, Porth discloses that the pricing is multi-currency in paragraph [0022], and communicating the recommendation to enable via an alert in paragraph [0021], specifically that the 
The amended claims include the addition of receiving an indication to enable pricing and in response to that indication, enabling pricing. Although Porth does not explicitly disclose receiving an indication to enable pricing and in response to the indication, enabling pricing, Gange does teach activating a user price adjustment, wherein the retail executive can change product pricing based on various strategies, goals, and constraints that the company has, which is disclosed in paragraphs [0083] and [0094] of Gange. Therefore, Porth, in combination with Gange, teach the limitations of claim 1, mirrored in claim 15. 
In conclusion, Porth, in view of Gange, teach the features recited in claim 1, mirrored in claim 15, of the instant case. Therefore, the rejection of claims 1-22 under 35 U.S.C. 103 is maintained.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sullivan et. al. (US 6598028 B1) was used to understand how storefronts and other businesses use multi-currency pricing in trading and investments.
Kwet (NPL 2019) was used to understand how beacons are used to track foot traffic in stores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./             Examiner, Art Unit 3625                                                                                                                                                                                           
/ALLISON G WOOD/               Primary Examiner, Art Unit 3625